Exhibit 10.2

 

SETTLEMENT AGREEMENT

 

This SETTLEMENT AGREEMENT (this “Agreement”) is made as of December 8, 2015 and
entered into by and among FOX CHASE BANCORP, INC. (“Bancorp”), the holding
company for FOX CHASE BANK, a Pennsylvania state-chartered savings bank and a
wholly-owned subsidiary of Bancorp (“Bank” and, together with Bancorp,
“Employer”), UNIVEST CORPORATION OF PENNSYLVANIA, a Pennsylvania corporation
(“Univest”), and Jerry D. Holbrook (“Executive”).

 

Background

 

WHEREAS, Bancorp desires to enter into that certain Agreement and Plan of Merger
(the “Merger Agreement”) dated as of December 8, 2015 with Univest, pursuant to
which Bancorp will merge with and into Univest with Univest as the surviving
corporation (the “Merger”);

 

WHEREAS, Executive, Bancorp and Bank are parties to that certain Executive
Employment Agreement dated as of October 1, 2015, (the “Existing Employment
Agreement”);

 

WHEREAS, Univest requires, as an essential condition and inducement to its
execution and delivery to Bancorp of the Merger Agreement, that Executive
execute and deliver to Bancorp and Bank this Agreement; and

 

WHEREAS, Executive and Employer expressly acknowledge that Univest and its
affiliates are intended third-party beneficiaries of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, Employer and Executive agree as follows:

 

1.                                      Incorporation of Background; Defined
Terms. The Background provisions set forth above (including, without limitation,
all defined terms set forth therein) are hereby incorporated by reference into
this Agreement and made a part hereof as if set forth in their entirety in this
Section 1.

 

2.                                      Payments and Benefits. Upon the
occurrence of the Effective Time (as defined in the Merger Agreement) and the
consummation of the Merger, Employer shall, subject to the limitations of
Section 8 hereof, make the payments and provide the benefits specified to
Executive on Exhibit A hereto in immediately available funds to an account
designated by Executive in writing. Executive acknowledges that, except as
specifically and expressly set forth in this Agreement and on Exhibit A hereto,
Employer does not have and will not have any obligation to provide Executive at
any time in the future with any payments, benefits or considerations, except for
COBRA and any payments or benefits due under tax-qualified retirement plans,
deferred compensation plans and equity incentive plans sponsored or maintained
by Employer.

 

--------------------------------------------------------------------------------


 

3.                                      Termination of Agreements and Plans. As
of the Effective Time, except for this Agreement or as otherwise expressly
provided in this Agreement: (a) the Existing Employment Agreement) shall be
terminated and of no further force or effect, and Employer and its subsidiaries
and affiliates shall have no continuing obligation to make any payment or to
provide any benefit to Executive under such agreement.

 

4.                                      Indemnification. Notwithstanding the
foregoing, nothing contained herein shall be deemed a waiver by Executive of any
rights Executive may have to indemnification and other benefits under
Section 7.11 of the Merger Agreement.

 

5.                                      Tax Reporting. Employer shall issue one
or more Forms W-2 concerning wages, including, without limitation, any and all
salary, overtime, commissions, bonuses, severance, and taxable benefits paid or
provided between the date hereof and the Effective Time, including payments
contemplated in Exhibit A. All wages and taxable benefits paid or provided by
Employer to Executive between the date hereof and the Effective Time will be
paid or provided in accordance with Employer’s regular practices, including
being subject to applicable tax withholding.

 

6.                                      Effect on Existing Agreement. Between
the date of this Agreement and the Effective Time, this Agreement shall be
deemed to amend and/or supplement the rights and obligations of the parties
under the Existing Employment Agreement to the extent contemplated herein. In
the event of any conflict between the terms of this Agreement and the terms of
the Existing Employment Agreement, this Agreement shall control. If the
Effective Time does not occur on or prior to December 31, 2016, this Agreement
shall expire and be of no further effect or consequence, and the terms of the
Existing Employment Agreement shall be reinstated.

 

7.                                      Tax Issues. The Executive acknowledges
that neither Corporation nor Bank have provided advice regarding the taxation or
tax reporting of payments made pursuant to this Agreement.

 

8.                                      Code 280G Limitation. Notwithstanding
the provisions of Section 2 and Exhibit A hereof, in no event shall the
aggregate payments or benefits to be made or afforded to Executive under said
sections (the “Termination Benefits”) when combined with any other payments or
benefits that constitute parachute payments under Section 280G of the Internal
Revenue Code of 1986, as amended, constitute an “excess parachute payment” under
Code Section 280G, and in order to avoid such result, Termination Benefits shall
be reduced, if necessary, to an amount, the value of which is one dollar ($1.00)
less than an amount equal to the maximum amount allowable as a deduction by the
Corporation or the Bank, as determined in accordance with said Code
Section 280G.

 

9.                                      Applicable Law; Consent to Jurisdiction;
Etc. This Agreement is made pursuant to, and shall be construed and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania (and United States
federal law, to the extent applicable), irrespective of the principal place of
business, residence or domicile of the parties hereto, and without giving effect
to otherwise applicable principles of conflict of laws. Any legal action, suit

 

--------------------------------------------------------------------------------


 

or proceeding arising out of or relating to this Agreement will be instituted in
the U.S. District Court for the Eastern District of Pennsylvania, in
Philadelphia, Pennsylvania, and each party (a) irrevocably waives any objection
which such party may now or hereafter have to the laying of the venue of any
such action, suit or proceeding and any claims that such action, suit or
proceeding has been brought in an inconvenient forum, and (b) irrevocably
submits to the exclusive jurisdiction of such court. Any and all service of
process and any other notice in any such action, suit or proceeding shall be
effective against any party if given as provided herein. The Employer and
Executive acknowledge that their agreement to have Pennsylvania law govern this
Agreement was made because Executive resides in the Commonwealth of
Pennsylvania, which is a valid and legitimate reason for such agreement.

 

10.                               Construction. Each party to this Agreement had
full opportunity to negotiate all terms and language of this Agreement, and this
Agreement and all of its terms shall be construed as if drawn by both parties
and not against either as the drafter.

 

11.                               Entire Agreement. This Agreement sets forth
the entire agreement between the parties and fully supersedes any and all
written or oral contracts, agreements or understandings between the parties
pertaining to the subject matter hereof except as expressly contemplated hereby.

 

12.                               Severability. If any of the provisions of, or
covenants contained in, this Agreement are hereafter construed to be invalid or
unenforceable in any jurisdiction, the same shall not affect the validity or
enforceability of the remaining provisions and covenants in such jurisdiction or
any provision or covenant of this Agreement in any other jurisdiction. If any of
the provisions of or covenants contained in this Agreement are held to be
unenforceable in any jurisdiction because of the duration and/or scope (whether
geographic or otherwise) thereof, such provision shall be deemed to be reduced
to the maximum duration and/or scope permitted in such jurisdiction; provided,
however, that such reduction shall not affect the enforceability of this
Agreement in any other jurisdiction.

 

13.                               Amendment; Waiver. This Agreement shall not be
amended or modified except by written instrument executed by or on behalf of
Executive, Employer and Univest. Employer shall not waive the performance by or
compliance with any provision of this Agreement by Executive without the express
written consent of Univest. No failure or delay on the part of any party hereto
in the exercise of any right hereunder shall impair such right or be construed
to be a waiver of, or acquiescence in, any breach of any representation,
warranty or covenant herein, nor shall any single or partial exercise of any
such right preclude other or further exercise thereof or of any other right. All
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

 

14.                               Required Regulatory Provisions.
Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Employer, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with section 18(k) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. Section 1828(k), and any
regulations promulgated thereunder.

 

--------------------------------------------------------------------------------


 

15.                               Successors and Assigns. The provisions of this
Agreement shall be binding upon and inure to the benefits of the parties hereto
and the respective successors and assigns of Employer and Univest. Executive may
not assign, delegate or otherwise transfer any of his rights or obligations
under this Agreement.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed this Settlement Agreement.

 

 

 

FOX CHASE BANCORP, INC.

 

 

 

 

 

 

 

/s/ Jerry D. Holbrook

 

By:

/s/ Roger S. Deacon

JERRY D. HOLBROOK    Date 12/8/15

 

Name: Roger S. Deacon    Date 12/8/15

 

 

Title: Executive Vice President and Chief

 

 

Financial Officer

 

 

 

 

 

FOX CHASE BANK

 

 

 

 

 

 

 

 

 

By:

/s/ Roger S. Deacon

 

 

Name: Roger S. Deacon    Date 12/8/15

 

 

Title: Executive Vice President and Chief

 

 

Financial Officer

 

 

 

 

 

UNIVEST CORPORATION OF PENNSYLVANIA

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey M. Schweitzer

 

 

Name: Jeffrey M. Schweitzer    Date 12/8/15

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

Exhibit A

 

1. Payment to be made at the Effective Time: $1,651,339.32

 

--------------------------------------------------------------------------------